 485324 NLRB No. 89BURNS SECURITY SERVICES1The parties have excepted to some of the judge™s credibility find-ings. The Board™s established policy is not to overrule an administra-
tive law judge™s credibility resolutions unless the clear preponder-
ance of all the relevant evidence convinces us that they are incorrect.
Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d362 (3d Cir. 1951). We have carefully examined the record and find
no basis for reversing the findings.2In view of our finding, in agreement with the judge, that the em-ployees went on strike on March 9, 1994, at least in part to protest
the Respondent™s unlawful discontinuance of holiday pay to employ-
ees on workers™ compensation, we find it unnecessary to pass on the
General Counsel™s and Charging Party™s exceptions to the judge™s
dismissal of allegations that the Respondent violated Sec. 8(a)(3) and
(1) by failing to reinstate John Lake as a security guard. We note
that, in initial colloquy before the judge, counsel for the General
Counsel announced that Lake and the Respondent had ‚‚composed
their differences™™ with a monetary settlement and that the General
Counsel was ‚‚not looking for any remedies™™ for Lake, but rather
was litigating the refusal-to-reinstate allegation solely as part of his
proof that the strike was an unfair labor practice strike.Also, in adopting the judge™s findings, we do not rely on her sug-gestion that the Union™s failure to file an unfair labor practice charge
over the holiday pay matter until after the strike was concluded
‚‚weighs against the finding of an unfair labor practice strike.™™ The
employees may legitimately choose to protest an unfair labor prac-
tice by calling a lawful strike rather than filing an unfair labor prac-
tice charge, and the Board will not draw any adverse inference from
the employees™ exercise of this legitimate form of protest.Nor do we rely on the judge™s statement that ‚‚the plain languageof the [holiday pay] clause excludes employees on workers™ com-
pensation from eligibility for holiday pay.™™ That clause states that,
to be eligible, a regular full-time employee, ‚‚must fully complete
his last regularly scheduled work day before the holiday itself and
first regularly scheduled work day after the aforesaid holidays [sic].™™
The plain language of this clause does not categorically preclude anemployee on workers™ compensation from fulfilling the stated eligi-
bility requirements. To be sure, past practice would suggest that em-
ployees on workers compensation were not clearly excluded.In view of the fact that the Respondent rejected the striking em-ployees™ unconditional offer to return to work, the 5-day period for
the commencement of backpay serves no useful purpose. Accord-ingly, we amend the remedy section of the judge™s decision to reflectthat backpay will commence as of the date of the unconditional
offer. See Newport News Shipbuilding, 236 NLRB 1637, 1638(1978), enfd. 602 F.2d 73 (4th Cir. 1979).Burns International Security Services and UnitedGovernment Security Officers of America,
Local 15. Cases 1ŒCAŒ31617 and 1ŒCAŒ31780September 29, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSOn September 30, 1996, Administrative Law JudgeJudith A. Dowd issued the attached decision. The Re-
spondent, General Counsel, and the Charging Party
filed exceptions and supporting briefs, the Respondent
and the Union each filed answering briefs, and the Re-
spondent filed a reply brief in support of its excep-
tions.The National Labor Relations Board has consideredthe decision and the record in light of the exceptions
and briefs and has decided to affirm the judge™s rul-
ings, findings,1and conclusions2and to adopt the rec-ommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Burns International Secu-
rity Services, Rowe, Massachusetts, its officers, agents,
successors, and assigns, shall take the action set forth
in the Order.MEMBERHIGGINS, concurring.Although I agree with the result, I wish to note thatthe result is not inconsistent with NLRB v. Postal Serv-ice, 8 F.3d 832 (D.C. Cir. 1993) (USPS). In that case,there was no past practice, and unilateral employer ac-
tion was privileged by the management-rights clause of
the contract. In the instant case, there was a clear past
practice of granting holiday pay to employees on
workers™ compensation, and the Respondent unilater-
ally changed that past practice.The contract does not clearly cover the precisepoint. It provides that regular full-time employees must
complete their last regularly scheduled workday before
the holiday, and must complete the first such workday
after the holiday. The contract is silent with respect to
employees on workers™ compensation, whose regularly
scheduled workdays may be long before and after the
holiday. Thus, there is arguably an ambiguity with re-
spect to whether these employees must meet the
‚‚work before and after™™ requirement. But, even if the
contract were read to confine holiday pay to employees
who are currently working, that would not change the
result. The issue is not whether the Respondent has of-
fended the contract, but whether the Respondent can
change the past practice without bargaining. Unlike the
situation in USPS, there is nothing in the contract (ei-ther through ‚‚waiver™™ analysis or through ‚‚contract
coverage™™ analysis) which gives that privilege.Thus, as the judge correctly found, there is simplyno basis for concluding that the holiday pay provisions
or the ‚‚waiver™™ provision were intended to permit
unilateral action. In my view, if there is a clear past
practice that is at variance with the contract, the em-
ployer must bargain about changing that past practice,
absent a clause which privileges unilateral action. See
my dissent in Midwest Power Systems, 323 NLRB 404(1997). That, in a nutshell, is this case because there
is no such clause here. And, that is why our decision
here is consistent with NLRB v. Postal Service.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00485Fmt 0610Sfmt 0610D:\NLRB\324.064APPS10PsN: APPS10
 486DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1For more than 2 years Yankee Rowe has not been producingelectricity but the plant still contains atomic fuel and it is carrying
out a long-term dismantlement plan.John Firenze, Esq., for the General Counsel.Jay M. Presser, Esq. and Jeffrey C. Hummel, Esq., ofSpringfield, Massachusetts, for the Respondent.DECISIONSTATEMENTOFTHE
CASEJUDITHA. DOWD, Administrative Law Judge. This casewas heard in Greenfield, Massachusetts, on September 19
and 20, 1995. The charge in Case 1ŒCAŒ31617 was filed by
United Government Security Officers of America, Local 15
(the Union) on April 21, 1994, and a complaint issued on
March 31, 1995, alleging that the Respondent violated Sec-
tion 8(a)(5) and (1) of the Act by, on or about November
25, 1993, unilaterally eliminating holiday pay for employees
receiving workers™ compensation. The complaint further al-
leges that certain employees of the Respondent engaged in
a strike commencing March 9, 1994, to protest the Respond-
ent™s unfair labor practices, that the strikers made an uncon-
ditional offer to return to work on or about April 1, 1994,
and that the Respondent violated Section 8(a)(3) and (1) of
the Act by refusing to immediately reinstate the strikers. The
original charge in Case 1ŒCAŒ31780 was filed by the Union
on June 8, 1994. A complaint issued August 1, 1994, alleg-
ing that Burns International Security Services (the Respond-
ent or Burns) violated Section 8(a)(3) and (1) of the National
Labor Relations Act (the Act) by, on or about December 23,
1993, refusing to requalify employee John Lake for
unescorted access to the Yankee Rowe facility and failing to
rehire him as a security guard. By order dated March 31,
1995, the Regional Director for Region 1 consolidated Cases
1ŒCAŒ31617 and 1ŒCAŒ31780 for hearing. The Respondent
filed answers in each of the cases denying that it committed
any unfair labor practices. On September 8, 1995, the Re-
spondent filed an amended answer restating its denial of the
commission of unfair labor practices and raising certain af-
firmative defenses.On the entire record, including my observation of the de-meanor of the witness and after consideration of the briefs
filed by the General Counsel, the Union, and the Respondent,
I make the followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent is a corporation which maintains an officeand place of business at the Yankee Atomic Electric Services
facility in Rowe, Massachusetts, where it is engaged in pro-
viding security guard services for the facility. In conducting
its business, the Respondent annually performs services val-
ued in excess of $50,000 in States other than the Common-
wealth of Massachusetts. The complaint alleges, the Re-spondent admits, and I find that it is an employer engaged
in commerce within the meaning of Section 2(2), (6), and (7)
of the Act.II. LABORORGANIZATION
The complaint alleges, the Respondent admits, and I findthat the Union is a labor organization within the meaning of
Section 2(5) of the Act.III. ALLEGEDUNFAIRLABORPRACTICES
A. The Alleged Unilateral Change1. BackgroundYankee Atomic Electric Services owns a nuclear powerplant in Rowe, Massachusetts (Yankee Rowe).1In 1988, theRespondent successfully bid for the security contract at Yan-
kee Rowe. The Respondent hired its predecessor™s guard
work force, recognized their Union, Independent Security
Union, Local 1 (Local 1), and entered into successive collec-
tive-bargaining agreements with Local 1. In the fall of 1993,
Local 1 became affiliated with United Government Security
Officers of America. The Respondent continued to honor the
terms of the then-current collective-bargaining agreement
which was effective from January 23, 1991, to December 10,
1993. There were about 20 security guards in the bargaining
unit at the time that the contract expired.On December 7, 1993, the parties began bargaining for anew contract. Over the course of 3 days, the parties reached
agreement on all contract terms subject to approval by the
membership. On December 20, the Union™s president, Vin-
cent D™Amico, conducted a membership meeting. Many of
the members spoke against the contract because it contained
a number of concessions. At the conclusion of the meeting,
the membership voted to reject the proposed contract.2. The discontinuance of holiday pay to employees onworkers™ compensationFor a number of years, the Respondent paid holiday payto employees who were out on workers™ compensation.
Sometime in late 1993, the Respondent discovered that it
was not required by state law to do so. The Respondent did
not pay employees on workers™ compensation leave for the
1993 Thanksgiving holiday. On December 10, George
Raposa, the Respondent™s project manager at the Yankee
Rowe facility, prepared a letter to the three employees who
were out on workers™ compensation at the time. Raposa did
not mail the letter until around December 23. The letter,
signed by Raposa, states, in pertinent part, as follows:Further investigation of Massachusetts state statutes andWorker™s Compensation law has been conducted. It was
determined that we, Burns International Security Serv-
ices, Inc., are not required to compensate employees on
Worker™s Compensation for holidays or vacation time
in addition to benefits paid by the insurance company.
Further review of the contract with the local union
shows no negotiated benefit required by contract.
Therefore, all payment for holidays and vacation timewill cease immediately. [Emphasis in original.]Sometime in early January 1994, the president of the Union,Vincent D™Amico, learned about the discontinuance of holi-
day pay when one of the affected employees showed him a
copy of Raposa™s letter.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00486Fmt 0610Sfmt 0610D:\NLRB\324.064APPS10PsN: APPS10
 487BURNS SECURITY SERVICES2Regardless of its admission that it failed to give the Union noticeand an opportunity to bargain, the Respondent cites in its brief the
testimony of the Respondent™s witness, George Raposa, to the effect
that he showed a draft of his letter announcing the discontinuance
of holiday pay to the Union™s vice president, Steven Wheeler, prior
to mailing the letter to the affected employees. Even accepting
Raposa™s testimony as true, his actions in showing the letter to the
Union™s vice president do not constitute proper notice and oppor-
tunity to bargain, since the Respondent admittedly had already failed
to pay holiday pay for Thanksgiving. The discontinuance of holiday
pay to employees on workers™ compensation was already a fait
accompli by the time Raposa drafted his letter on December 10. See
S & I Transportation, 311 NLRB 1388 (1993).3The management-rights clause reads, in pertinent part, as follows:This Agreement shall not be construed to infringe or impair any
of the normal management rights of the Employer which are not
inconsistent with the provisions of this Agreement. Included
among management rights is the right to change existing busi-
ness practices.... 
The right of the Employer to make rulesand regulations not in conflict with this Agreement as it may,
from time to time, deem best for the purpose of maintaining
order, safety and/or effective operations, and after advance no-
tice thereof to the Union and to the employees, to require com-
pliance therewith by employees is recognized.3. Discussion and conclusionsThe Respondent acknowledges that it discontinued holidaypay for employees on workers™ compensation without afford-
ing the Union notice and an opportunity to bargain.2At thehearing, the Respondent raised no contention that holiday
pay for employees on workers™ compensation is a nonmanda-
tory bargaining subject and I find that it is a mandatory sub-
ject. See NLRB v. Borg-Warner Corp., 356 U.S. 342 (1958)(the Act treats as mandatory bargaining subjects any feature
of the employee-employer relationship which affects ‚‚wages,
hours of work or other terms and conditions of employ-
ment™™). The Respondent denies that it violated the Act and
asserts that its actions were permissible under certain terms
of the collective-bargaining agreement, including a so-called
zipper clause.Section 8(a)(5) makes it an unfair labor practice for anemployer ‚‚to refuse to bargain collectively with the rep-
resentatives of his employees.™™ Section 8(d) of the Act de-
fines this bargaining obligation as requiring the union and
employer ‚‚to meet ... and confer in good faith with re-

spect to wages, hours, and other terms and conditions of em-
ployment.™™The right to bargain of Section 8(a)(5) is a statutory right,not a contract right. To establish waiver of a statutory right,
the Supreme Court has stated: ‚‚[W]e will not infer from a
general contractual provision that the parties intended to
waive a statutorily protected right unless the undertaking is
explicitly stated.™™ Metropolitan Edison Co., 460 U.S. 693,708 (1983). In the absence of specific language indicating a
waiver, a waiver may nonetheless be shown when the history
of prior contract negotiations demonstrates that the subject
was discussed and consciously yielded. Columbus ElectricCo., 270 NLRB 686 (1984).The waiver or zipper clause in the parties™ collective-bar-gaining agreement states as follows (art. XXVIII):WAIVERThe parties acknowledge that during the negotiationswhich resulted in this Agreement, each had the unlim-
ited right and opportunity to make demands and pro-
posals with respect to any subject or matter not re-
moved by law from the area of collective bargaining,
and that the understanding and agreements arrived at by
the parties after the exercise of that right and oppor-
tunity are set forth in this Agreement. Therefore, the
Employer and the Union, for the life of this Agreement,
each voluntarily and unqualifiedly waives the right and
each agrees that the other shall not be obligated to bar-
gain collectively with respect to any subject or matternot specifically referred to or covered in this Agree-ment, even though such subjects or matters may not
have been within the knowledge or contemplation of ei-
ther or both of the parties at the time they negotiated
or signed this Agreement.The above-quoted zipper clause is general in character andcontains no language that suggests that by agreeing to this
provision, Local 1 was waiving the right to bargain over hol-
iday pay for employees on workers™ compensation. There is
also no record evidence showing that the issue of holiday
pay for employees on workers™ compensation was discussed
and consciously yielded by Local 1 during contract negotia-
tions. Rather, uncontradicted evidence shows that the Re-
spondent paid holiday pay to its employees receiving work-
ers™ compensation benefits throughout most of the life of the
contract, until Thanksgiving 1993. Under these cir-
cumstances, a generalized zipper clause in the parties™ collec-
tive-bargaining agreement does not constitute a union waiver
of the right to notice and an opportunity to bargain before
the employer effectuates a change in working conditions. See
Ohio Power Co., 317 NLRB 135 (1995); Murphy Oil USA,286 NLRB 1039 (1987); and Rockwell International Corp.,260 NLRB 1346 (1982).The Respondent also argues in its brief that the manage-ment-rights clause (art. II) and the holidays clause (art. XV),
read together, permit discontinuance of holiday pay to em-
ployees on workers™ compensation. There is nothing in the
general language of the management-rights clause that would
indicate that the parties intended to allow the Respondent the
right to discontinue holiday pay for employees on workers™
compensation without affording the Union notice and the op-
portunity to bargain.3See Southern California Edison Co.,284 NLRB 1201, 1211Œ1212(1987); Suffolk Child Develop-ment Center, 277 NLRB 1345, 1350 (1985); and Kansas Na-tional Education Assn., 275 NLRB 638, 639 (1985).The holidays clause contains some general eligibility re-quirements for holiday pay, such as having the status of a
‚‚regular full-time employee™™ assigned to a 40-hour work-
week and working the day before and the day after a holi-
day. Employees on workers™ compensation leave are not spe-
cifically mentioned in the Holidays clause. Moreover, the
plain language of the clause excludes employees on workers™
compensation from eligibility for holiday pay. Regardless of
this eligibility language, however, the Respondent, as noted
above, paid holiday pay to employees on workers™ com-
pensation leave until Thanksgiving 1993. The Respondent
admittedly made these payments for the extra-contractual
reason that it believed it was obligated to do so under state
workers™ compensation laws. The eligibility language of the
holidays clause of the contract is therefore irrelevant with re-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00487Fmt 0610Sfmt 0610D:\NLRB\324.064APPS10PsN: APPS10
 488DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4The Respondent contends in its brief that the fact that theUnion™s attorney, Craig Robinson, takes the same position espoused
by the RespondentŠthat the zipper clause operated as a waiverŠ
should compel that interpretation of the contract. Apparently, part of
Robinson™s willingness to concede the waiver issue is founded on
his position that the unilateral change in holiday pay was not made
until after the collective-bargaining agreement expired on December
10, 1993, and that the zipper clause did not survive the contract ex-
piration. The Union™s contention is correct with respect to the non-
survival of a zipper clause. See Ironton Publications, 321 NLRB1048 (1996). However, the contention has no merit with respect to
the date of the original unilateral change. The complaint in Case 1Œ
CAŒ31617 specifically alleges that the change in holiday pay took
place on November 25, 1993, prior to the expiration of the collec-
tive-bargaining agreement. Moreover, the Respondent has admitted
that it failed to pay employees on workers™ compensation for the
1993 Thanksgiving holiday.The Union offers no rationale in support of waiver other than thatset out in the Respondent™s brief and I have already rejected that ar-
gument. I further reject the Respondent™s contention that the Board
should defer to the parties™ interpretation of their collective-bargain-
ing agreement even if, as in this case, it conflicts with established
Board precedents. This is particularly true on the facts presented
here, since the attorney for the Union did not negotiate the parties
collective-bargaining agreement and only began representing the
Union after the contract had already expired.spect to right of employees on workers™ compensation to re-ceive holiday pay. That right was established entirely by the
Respondent™s longstanding past practice.I find that no provisions in the collective-bargaining agree-ment, read alone or together, justified the Respondent in dis-
continuing holiday pay to employees on workers™ compensa-
tion leave without affording the Union notice and the oppor-
tunity to bargain. I therefore conclude that the Respondent™s
unilateral discontinuance of holiday pay to affected employ-
ees constituted a refusal to bargain in violation of Section
8(a)(5) and (1) of the Act. See Johnson-Bateman Co., 295NLRB 180 (1989).4B. The Alleged Unlawful Refusal to Rehire EmployeeJohn Lake1. BackgroundJohn Lake was hired as a guard at Yankee Rowe in 1986.Lake was active in the Union and became its president in
March 1990. In December 1990, Lake filed an unfair labor
practice charge against the Respondent, alleging that he was
discriminatorily suspended and placed on a 1-year probation.
A non-Board adjustment of this matter was reached between
the parties in the fall of 1991. Subsequently, the Respondent
discharged Lake for alleged misconduct. Lake filed charges
with the Board alleging that his discharge was discriminatory
and that the Respondent™s actions violated Section 8(a)(3) of
the Act. The Board held the discharge case in abeyance
pending arbitration, pursuant to Collyer Insulated Wire Co.,192 NLRB 837 (1971).The arbitration hearings concerning the unlawful dischargeallegation began in 1992 and continued throughout 1993. On
December 10, 1993, the Respondent made a unilateral offer
of reinstatement directly to Lake. This offer was conditioned
on Lake requalifying for a security clearance permitting
unescorted access to Yankee Rowe. Such a security clearance
is necessary for employment as an armed guard at the facil-ity. Lake had previously held the required clearance, but ithad terminated during the period of his discharge.The Nuclear Regulatory Commission (NRC) has specifiedcertain requirements employees must meet in order to qualify
for unescorted access, including psychological screening by
a licensed professional, to determine if the individual suffers
from any ‚‚emotional instability that would interfere with the
effective performance of assigned security duties.™™ Any psy-
chologist who performs such assessments must agree to a
yearly audit by the NRC or the nuclear facility to insure that
the assessments are conducted in accordance with Federal
law. Since 1990, one of the individuals Yankee has used to
conduct psychological assessments has been Dr. Leighton
McCutchen.2. Dr. McCutchen™s psychological assessment of LakeOn December 23, 1993, the Respondent referred Lake toDr. McCutchen for the required psychological assessment.
The Respondent chose Dr. McCutchen because he had pre-
viously performed psychological testing for Yankee Rowe
and had satisfied the audit requirement. It was therefore more
convenient for the Respondent to use Dr. McCutchen. The
Respondent had the ultimate responsibility for payment for
Dr. McCutchen™s assessment services.All newly hired and rehired employees referred for psy-chological testing are given the Minnesota Multi-Personality
Inventory-2 (MMPI-2), which is a standard test of about 550
true and false questions. Employees who are being rehired to
work at Yankee Rowe are routinely required to undergo a
personal interview in addition to the MMPI-2. Lake received
a score of ‚‚scale 6 T=75™™ on the MMPI-2. Dr. McCutchen
noted on Lake™s MMPI-2 score sheet ‚‚alienation, character
problems, withdrawn, paranoid elements.™™During Dr. McCutchen™s interview with Lake, the em-ployee stated that the Respondent had to take him back re-
gardless of the results of the psychological examination.
Lake also told McCutchen, inter alia, that he would only be
working until he was paid a large sum of money, that the
Respondent had discriminated against him because of his
union activities, and that he was not wanted back at the plant
because he was an effective union official.On December 27, 1993, Dr. McCutchen called GeorgeRaposa and told him that Lake had serious psychological
problems which he felt warranted his refusal to approve Lake
to work at Yankee Rowe. Dr. McCutchen then asked Raposa
whether Lake had been fired because he was a union presi-
dent and because he had negotiated such a favorable contract
for the employees. Raposa denied that those statements were
true and told McCutchen that Lake had been terminated
based on evidence that he had willfully falsified information
during an investigation. McCutchen then asked whether there
were any monetary issues or settlements pending with Lake.
Raposa told him that Lake was seeking backpay through a
pending arbitration proceeding. Dr. McCutchen told Raposa
that there were definite psychological problems associated
with Lake and that he was not going to approve Lake for
unescorted access. Dr. McCutchen indicated that he would
confer with a colleague before he decided whether Lake
should be evaluated by another psychologist or denied access
based on his evaluation alone. The next day, Dr. McCutchen
called Raposa again and told him that he had decided not toVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00488Fmt 0610Sfmt 0610D:\NLRB\324.064APPS10PsN: APPS10
 489BURNS SECURITY SERVICES5In this regard, as the General Counsel points out in his brief,Lake underwent a psychological evaluation in September 1986, at
the time that he was hired to work at Yankee Rowe. The psycholo-
gist who performed the 1986 assessment found no significant prob-
lems. The 1986 test results, which are in the record, are far more
generalized than the detailed type of testing done by Dr. McCutchen.
Even if a fair comparison could be made, however, Lake™s alleged
psychological problems could have developed after 1986. In anyContinuedapprove Lake for unescorted access based on his own clinicalinterview.Subsequently, Dr. McCutchen forwarded a two-page writ-ten ‚‚Report of Psychological Screening Assessment™™ to the
Respondent. This report indicated that McCutchen had found
two problem areasŠ‚‚Hostility Toward Authority™™ and ‚‚Ir-
responsibility and Poor Judgment.™™ McCutchen™s report rec-
ommends that Lake ‚‚not be considered as meeting the cri-
teria for screening of nuclear facility personnel.™™ A copy of
this report was sent by Raposa to Sandra Garvie, Yankee
Rowe™s security manager. The final determination of whether
an individual will be granted unescorted access to the plant
is made by Garvie. On receipt of the report, Garvie com-
posed a letter informing Lake that he was being denied site
access because he had failed the psychological assessment.
Garvie then instructed Raposa to inform Lake about the ap-
peal process available through Yankee Rowe. Lake appealed
his denial of unescorted access through the appeals proce-
dures.3. The issue of alleged discriminatory motivationUnder the Board™s decision in Wright Line, 251 NLRB1083, 1089 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert.
denied 455 U.S. 989 (1982), the General Counsel has the
burden of showing that protected conduct was a motivating
factor in the employer™s employment action. In order to meet
this burden, the General Counsel must prove that the em-
ployee engaged in union activities, that the employer had
knowledge of these activities, and that the employer under-
took an adverse employment action against the employee be-
cause of union animus. As the Board has recently explained,
the General Counsel™s burden is one of persuasion and not
merely production. Manno Electric, 321 NLRB 278, 280 fn.12 (1996). If the General Counsel™s case is established, the
burden of persuasion then shifts to the employer to prove itsaffirmative defense that it would have take the same action
if the employee had not engaged in protected activity. Officeof Workers™ Compensation Programs v. Greenwich Col-
lieries, 114 S.Ct. 2551, 2558 (1994).The General Counsel has established that Lake engaged inprotected union activity and that Dr. McCutchen had knowl-
edge of Lake™s involvement with the Union. Assuming that
Dr. McCutchen was acting as an agent of the Respondent for
purposes of administering the examination, the next question
is whether the General Counsel met his burden of showing
that Dr. McCutchen was motivated by antiunion consider-
ations, when he recommended that Lake should be denied
unescorted access to Yankee Rowe. The General Counsel
and the Union contend in their briefs that Dr. McCutchen™s
reliance, in part, on Lake™s statements about his union activi-
ties to conclude that the employee may have a personality
disorder is tantamount to union animus. In support of this
contention, the General Counsel points out that the clinical
interview, during which Lake talked about his union activi-
ties, is the most subjective portion of the testing process.The greater subjectivity of the clinical interview is irrele-vant without some evidence that Dr. McCutchen harbored
antiunion sentiments. After carefully reviewing the record, I
find no evidence that Dr. McCutchen was personally or pro-
fessionally opposed to unionization. Dr. McCutchen is a psy-
chologist and not a company manager, supervisor, or labor
relations professional. He is therefore removed from theusual workplace conflicts between labor and management. Asfar as I can determine, Dr. McCutchen held no strong per-
sonal views either for or against unionization. I also note that
there is no evidence that Yankee Rowe or the Respondent
chose Dr. McCutchen to perform assessments because
McCutchen was known as, or believed to be, an opponent of
the Union or unionization. Dr. McCutchen had no record of
disqualifying employees who demonstrated support for
unionization. I also found no evidence to suggest that Dr.
McCutchen had any interest in whether Lake™s return to
work would have adverse labor relations consequences for
the Respondent. Dr. McCutchen maintained a private practice
in a clinical setting and he apparently did not depend on
Yankee Rowe or the Respondent for his livelihood. As far
as the record reflects, Dr. McCutchen was only concerned
with whether or not Lake met the testing criteria for psycho-
logical fitness for security duty at a nuclear power plant.With respect to the content of the interview, Dr.McCutchen™s ‚‚Summary of Clinical Interview™™ indicates
that he uncovered three major concerns: Lake™s statements
about his union activities and his legal actions against the
Respondent, Lake™s attitude towards his then-current job as
a dorm parent working with physically aggressive clients,
and Lake™s conflicts with his wife. Focusing only on Lake™s
statements about his union activities, the evidence shows that
Lake himself raised this subject. It also appears from Dr.
McCutchen™s notes that it was not the fact that Lake engaged
in union activities that caused concern. Rather, Dr.
McCutchen expressed concern over the hostility and other
negative psychological features Lake revealed when he de-
scribed his activities. Thus, Dr. McCutchen noted that Lake
expressed ‚‚satisfaction in his apparent ability to intimidate
authorities in the work place™™ and that the employee claimed
responsibility for having one of his supervisors fired. Lake
described the arbitration settlement as a ‚‚deal between his
lawyer and Burns™ attorney™™ by which they had to take him
back with the understanding he would stay only so long and
then receive a considerable sum of money in severance or
backpay. Lake claimed that the deal was made by Burns to
avert a costly legal suit that Lake would ‚‚most likely win.™™As a psychologist charged with determining whether an in-dividual was psychologically fit for duty as an armed secu-
rity guard at a nuclear power facility, Dr. McCutchen had a
heavy responsibility. He could not properly ignore the indica-
tions of hostility, aggression, and grandiosity inherent in
Lake™s statements, regardless of the circumstances under
which they may have developed. It may be that Lake has
good cause for being hostile towards the Respondent and its
supervisors because they discharged him for engaging in
union activities. The question of whether Lake™s discharge
was discriminatory has never been resolved. It is also pos-
sible that Dr. McCutchen™s opinion could be erroneous. No
psychological testing is infallible.5Dr. McCutchen couldVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00489Fmt 0610Sfmt 0610D:\NLRB\324.064APPS10PsN: APPS10
 490DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
event, psychologists obviously can differ in their conclusions aboutthe psychological fitness of an individual, without raising an infer-
ence that one of them was acting for other than purely professional
reasons.6The General Counsel and the Union both emphasize the fact thatDr. McCutchen called Raposa prior to submitting his written rec-
ommendation denying unescorted access. I agree that this call raises
concerns, particularly because Raposa denied that Lake had been
fired for union activity. Since Raposa himself informed the Board
investigator that he had made that statement, and he was attempting
at the time to facilitate Lake™s reinstatement, not thwart it, it is dif-
ficult to conclude that he was deliberately trying to influence
McCutchen against Lake. However, Raposa™s comment, even inno-
cently made, could have had the effect of reinforcing McCutchen™s
doubts about the reliability of Lake™s seemingly grandiose claims.Considering Dr. McCutchen™s assessment as a whole, including his
notes on the MMPI-2, Lake™s health problems checklist, the mental
status exam, and Dr. McCutchen™s notes on the clinical interview
unrelated to Lake™s union activities, I find that Raposa™s single state-
ment denying that Lake was fired for being a union president and
asserting that he was discharged for misconduct, was not sufficient
to have tainted the assessment process.7All dates hereafter are in 1994 unless otherwise indicated.have placed too negative a connotation on Lake™s ag-gressiveness, which could be viewed as an admirable
quality in a labor leader. However, Dr. McCutchen
was not determining Lake™s suitability for union office,
he was examining Lake™s psychological fitness for
duty as an armed security guard. Hostility and aggres-
sion could reasonably be viewed as negative personal-
ity traits in the context of armed security work at a nu-
clear facility.For these reasons, I find that the General Counsel hasfailed to establish a prima facie case of unlawful motivation.
See Chardon Electrical & Industrial, 302 NLRB 106, 107(1991) (antiunion animus is not to be lightly inferred).64. The agency issueEven if I found that the General Counsel established aprima facie case of unlawful motivation and assuming that
the Respondent could not effectively rebut it, there is the fur-
ther issue of whether Dr. McCutchen had an agency relation-
ship with the Respondent.Section 2(2) of the Act defines the term employer to in-clude ‚‚any person acting as an agent of an employer, di-
rectly or indirectly™™ and Section 2(13) provides that ‚‚in de-
termining whether any person is acting as an agent of an-
other person so as to make such other person responsible for
his acts, the question of whether the specific acts performed
were actually authorized or subsequently ratified shall not be
controlling.™™ Rather, as the Supreme Court has stated, agen-
cy questions arising under the Act are to be determined in
accordance with the ordinary common law rules of agency.
NLRB v. United Insurance Co., 390 U.S. 254 (1968).Common law agency principles recognize three character-istics of an agency relationship: (1) the power of the agent
to alter the legal relationships between the principal and third
parties and the principal and himself; (2) the existence of a
fiduciary relationship toward the principal with respect to
matters within the scope of the agency; and (3) the right of
the principal to control the agent™s conduct with respect to
the scope of the agency. Restatement 2d, Agency §§12Œ14
(1958). The most important of these characteristics is that the
principal have the right to control the agent™s conduct. TheRestatement comments that ‚‚[i]f the existence of any agencyrelation is not otherwise clearly shown, as where the issue
is whether ... an agency has been created, the fact that it

is understood that the person acting is not to be subject to
the control of the other as to the manner of performance de-
termines that the relation is not that of agency. Restatement
2d Agency §14, comment b. See also 
Sable v. Mead Johnson& Co., 737 F.Supp. 135 (D.Mass. 1990).The General Counsel contends in his brief that Dr.McCutchen was subject to the Respondent™s control because
it chose him to do the examination and paid his bill. The fact
that the Respondent could choose any psychiatrist who com-
plied with the NRC regulations to perform the evaluation,
but yet chose Dr. McCutchen, does not establish control. The
evidence shows that the Respondent chose Dr. McCutchen
because he was already approved by Yankee Rowe and it
was simpler to employ him than to find a new doctor in the
area to do the examination. There is no showing that the Re-
spondent ‚‚hand picked™™ Dr. McCutchen because he was
known to have any proemployer or antiunion views.As far as the Respondent paying for Dr. McCutchen™sservices, it is well settled that payment of services is not de-
terminative of the agency issue. Dr. McCutchen was a pro-
fessional licensed psychologist with his own private practice.
Dr. McCutchen was not subject to the Respondent™s control
in the means and manner of performing the examination of
individuals referred to him for evaluation. Dr. McCutchen™s
unchallenged testimony was that he conducted Lake™s exam-
ination as he did every other examination. There is no evi-
dence that the Respondent supplied Dr. McCutchen with any
equipment, supplies, or an office, or that it set policies or
guidelines for Dr. McCutchen™s examinations. Where, as
here, payment for services is the only indicium of control,
I find that it is insufficient to establish an agency relation-
ship.Accordingly, I find that Dr. Leighton McCutchen was notacting as an agent of the Respondent when he conducted his
assessment and recommended that John Lake not be granted
unescorted access to Yankee Rowe. I therefore recommend
that the charge in Case 1ŒCAŒ31780, that the Respondent
failed to reinstate Lake for discriminatory reasons in viola-
tion of Section 8(a)(3) and (1) of the Act, be dismissed.C. The Strike1. The prestrike contract negotiationsAfter the employees rejected the Respondent™s contractproposal of December 11, 1993, the Respondent™s bargaining
representative, Guy Thomas, wrote to the Union and stated
that ‚‚absent a new agreement, Burns is not bound by and
would not recognize binding arbitration for any disputes
which may arise in the grievance procedure.™™ On February
3, 1994, the parties resumed contract negotiations.7TheUnion™s bargaining committee was led by its attorney, Craig
Robinson. The Union submitted a number of proposed
changes to the expired contract which had been suggested by
the membership. Guy Thomas stated that Burns stood by its
last, best offer of December 11, 1993. Robinson pointed out
that the membership had rejected that offer and that the
members wanted some showing that the Respondent was inVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00490Fmt 0610Sfmt 0610D:\NLRB\324.064APPS10PsN: APPS10
 491BURNS SECURITY SERVICESeconomic need of concessions. Thomas responded that Burnswas not claiming inability to pay.The parties met again on February 4, and the Union sub-mitted proposals that were slight modifications of their pro-
posals of the previous day. The parties discussed various
contract issues but reached no agreement. Thomas asked the
union representatives to make their last, best offer. Robinson
responded that he thought it would be appropriate to consult
with the membership before bringing a final offer to the
table.Negotiations resumed on March 7 and 8, at which time theUnion presented several sets of proposals. Robinson again in-
formed Thomas that the membership was unwilling to accept
the economic concessions that the Respondent sought from
them. Thomas continued to state that the Respondent had
made its last, best offer on December 11, 1993, and would
not move. The Union offered a new proposal concerning the
procedure for selecting an arbitrator. Robinson stated that
this proposal was necessary because the grievance and arbi-
tration procedure was too slow, as demonstrated by the Lake
arbitration. Thomas told Robinson that he understood the
Union had contacted Yankee Rowe and asked about where
certain barrels could be placed in the event of a strike.
Thomas stated that he did not think that a strike was a good
idea. Robinson replied ‚‚you™re not leaving us any alter-
native.™™ The union bargaining committee then caucused and
came back to the table with a revised wage proposal. The
Union also offered a new proposal concerning the formation
of a joint health and safety committee. After discussion ofvarious proposals, Thomas reiterated that the Respondent had
made its last, best, and final offer.2. The strike voteThe Union held a membership meeting on March 9. Themeeting lasted throughout the day and was attended by em-
ployees as their shifts ended. Robinson made essentially the
same presentation to employees on each of the three shifts
as they arrived. Robinson reviewed the negotiations and told
the employees that the Respondent refused to improve its
offer of December 11, 1993. Robinson also told the members
that the Respondent had notified the Union in December that
it would not arbitrate any grievances that arose after the con-
tract expired and that therefore the Union could not arbitrate
the refusal to rehire Lake. Robinson stated that the refusal
to rehire was a potential unfair labor practice. Robinson also
talked about the Respondent™s unilateral change in benefits to
employees on workers™ compensation and identified it as an-
other unfair labor practice. Robinson also referred to the Re-
spondent™s alleged failure to provide information and other
concerns as possible unfair labor practices.Robinson then explained to the membership the relativeconsequences of striking over purely economic issues, strik-
ing over unfair labor practices, or striking over a combina-
tion of economic issues and unfair labor practices. After
Robinson™s presentation, a strike vote was taken. Prior to the
meeting, Robinson had prepared a ballot with four choices.
The ballot gave union members the following options:YESŠI authorize the Executive Board of UGSOA Local15 to call a strike over the Employer™s contract offer.YESŠI authorize the Executive Board of UGSOA Local15 to call a strike over the Employer™s Unfair LaborPractices, including but not limited to John Lake, uni-lateral changes, interference with union activities.YESŠI authorize the Executive Board of UGSOA Local15 to call a strike over Employer™s Unfair Labor Prac-tices and Employer™s Contract offer.NOSTRIKE
ŠAccept Employer™s Contract offer and pur-sue Unfair Labor Charges through NLRB.Nineteen employeesŠall but one member of the unitŠpar-ticipated in the strike vote. Eight employees voted not to
strike, nine employees voted to strike because of both the
contract negotiations and the Respondent™s unfair labor prac-
tices, and two employees voted to strike because of the un-
fair labor practices alone. A strike was called that day.During the strike, the pickets carried a number of differentsigns. One read ‚‚we need to support our families,™™ another
stated ‚‚Burns commits unfair labor practices[.] Unfair to
John Lake,™™ a third sign read ‚‚company says no to union
safety committee,™™ and another said ‚‚strike against unfair
labor practices.™™ Union members also distributed a flyer
about the strike. The flyer states that the Union is striking
over ‚‚Burns tactics at the bargaining table and unfair con-
duct toward its employees.™™ The flyer then sets out the
issues over which the employees went on strike, beginning
with a list of economic reductions sought by the Respondent.
The flyer further states that the employees are also on strike
because Burns committed unfair labor practices, including
firing John Lake and ‚‚unilateral changes in benefits pro-
vided injured workers.™™ The flyer concludes by stating
‚‚Local #15 members are willing to accept a wage/benefit
freeze and extend the present contract for two years.™™On March 11, the Union distributed a press release to themedia. The press release states that the employees are strik-
ing because of proposed reductions in wages and benefits.
The press release further states:Local #15 members are also striking to protest com-pany unfair labor practices including the fining (sic.) of
former local president John Lake, unilateral changes in
benefits paid to injured workers, interference in union
activities and dilatory bargaining tactics.A number of articles also appeared in local newspapers aboutthe strike. One of the articles quotes the Union™s president,
Vincent D™Amico, as saying the strike was called because
‚‚the company has committed unfair labor practices by fining
(sic.) former Local 15 President John Lake [and] making
changes in the benefits for injured workers.™™ Other news-
paper articles quote D™Amico as stating the strike was due
to the Respondent™s efforts to obtain economic concessions
and other actions by Burns unrelated to any alleged unfair
labor practices.3. The offers to return to workOn March 11, 1994, Guy Thomas wrote to the Union™s at-torney, Craig Robinson. Thomas recited the parties™ bargain-
ing history and stated ‚‚please be advised that an impasse has
been reached. Accordingly, the Company will implement its
Final Offer effective March 15, 1994.™™ On March 16, Robin-
son wrote a reply in which he disputed some of Thomas™
statements about the course of the negotiations and added
that the Union had not yet placed its ‚‚Last Best Offer™™ onVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00491Fmt 0610Sfmt 0610D:\NLRB\324.064APPS10PsN: APPS10
 492DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
the table and continued to be willing to negotiate in goodfaith. Near the end of his letter Robinson stated: ‚‚I do not
dispute that one of the reasons [for the strike] was to put
pressure on the Employer to show some movement at the
table. I have enclosed a leaflet which addresses some of the
issues which led to the strike.™™ Robinson enclosed a copy
of the union flyer quoted above.On March 22, the parties held another bargaining sessionwhich was attended by all of the striking employees. The
Union presented and discussed a list of written proposals and
a new oral proposal concerning wages. Thomas reiterated
that the Respondent was not going to change its December
1993 bargaining position. Robinson asked Thomas if the
Company had hired permanent replacements. Thomas in-
formed Robinson that the Company had not yet done so, but
would immediately start to hire them if the strike could not
be resolved. Thomas also asked Robinson about the unfair
labor practices and Robinson replied that the affidavits were
ready and Thomas would learn about them. At the end of the
meeting, Thomas informed Robinson that the Respondent
would begin hiring permanent replacements the next day.The members of the Union met on March 23. On thatsame date, D™Amico wrote a letter which was hand delivered
to the Respondent. The letter states:This is to inform you that all employees of Burns Inter-national Security Services at the Yankee Rowe Atomic
Plant are ready, willing and able to work under the
terms and conditions of the expired contract pending
negotiation of a new contract.Subsequently, Thomas phoned D™Amico and told him thatthe Respondent had not yet hired replacements and that the
employees could return to work immediately under the terms
of the Respondent™s final offer which it had implemented on
March 15. On March 30, the members of the Union voted
to end their strike. On April 1, the employees made an un-
conditional offer to return to work. The Respondent treated
the returning employees as economic strikers.4. Discussion and conclusionsThe General Counsel and the Union contend that the strikewhich began on March 9, was an unfair labor practice strike.
The Respondent contends that the strike was purely eco-
nomic in nature and was caused by the employees™ refusal
to accept the economic concessions demanded by it. If the
strike is an unfair labor practice strike the employees were
entitled to immediate reinstatement even though replacements
had been hired. Mastro Plastics Corp. v. NLRB, 350 U.S.270, 278 (1956). If, however, the strike was solely an eco-
nomic strike, as the Respondent contends, the employees
were entitled to their jobs only as vacancies arose or when
strike replacements left. Laidlaw Corp., 171 NLRB 1366,1369 (1968), enfd. 414 F.2d 99 (7th Cir. 1969), cert. denied
397 U.S. 920 (1970).The Board has consistently held that where a strike iscalled for both economic and unfair labor practice reasons,
the dual motivation does not deprive employees of the status
of unfair labor practice strikers if the employer™s unfair labor
practice was a contributing factor. Colonial Haven NursingHome, 218 NLRB 1007 (1975). ‚‚Board law is firmly estab-lished that a strike is an unfair labor practice strike if the em-ployer™s unfair labor practice had anything to do with caus-ing the strike.™™ Domsey Trading Corp., 310 NLRB 777, 791(1993), and cases cited. Accordingly, even if the economicor other reasons for the strike were more important than the
unfair labor practice activity, the strike is still an unfair labor
practice strike. Id. It is not sufficient, however, merely to
show that the unfair labor practices preceded the strike. Rath-
er, there must be a causal connection between the two
events. John Cuneo, Inc., 253 NLRB 1025, 1026 (1981).In this case there is no question that a major cause of thestrike was the Respondent™s insistence on economic conces-
sions from the Union. The Union called a meeting to take
a strike vote on the day after contract negotiations broke
down over the Respondent™s unwillingness to change its
offer from the one that it made on December 11, 1993.
Moreover, the newspaper coverage of the strike indicates that
the employees were angry over the Respondent™s position
that it was not claiming economic need, although it was de-
manding reductions in wages and benefits.Since I have found that the Respondent™s refusal to rehireLake did not violate the Act, the only unfair labor practice
that is relevant to the strike issue is the Respondent™s unilat-
eral discontinuance of holiday pay to employees on workers™
compensation. The evidence shows that this unfair labor
practice was discussed by the Union™s attorney during the
strike vote meeting. The evidence further shows that a major-
ity of 11 of the 19 employees who cast ballots, voted either
to strike over both the unfair labor practices and the contract
offer or solely over the unfair labor practices, specifically in-
cluding the unilateral change. During the strike, some of the
picket signs publicized only the economic issues and others
indicated that the strike was over unfair labor practices. The
Union™s press release and printed flyers generally discuss
both the economic issues and the unfair labor practices, con-
sistently including the unilateral change in benefits to injured
workers. The press coverage of the strike emphasizes the
economic strike issues, although the Union™s president, Vin-
cent D™Amico, is quoted in at least one article as attributing
the strike to both economic issues and the unfair labor prac-
tices, including the unilateral discontinuance of benefits to
employees on workers™ compensation.In short, the Respondent™s unilateral discontinuance of hol-iday pay was discussed during the strike vote meeting and
was specifically mentioned as one of the possible unfair
labor practices on the strike vote ballot. The majority of the
members voted to strike over both the contract issue and the
unfair labor practices combined or the unfair labor practices
alone. The unilateral change in benefits was also mentioned
as a contributing cause of the strike in the Union™s flyers and
press release. Moreover, a unilateral change in benefits is an
important concern to employees. Although only 3 employees
out of a 20-member unit were affected by the discontinuance
of holiday pay, the other employees would necessarily be
concerned by the precedent it set. If the Employer could uni-
laterally discontinue benefits to employees receiving work-
ers™ compensation it could, by the same token, eliminate ben-
efits that had been paid to all of the unit employees. Based
on all of the evidence, I conclude that at least one of the
causes of the strike was the Respondent™s unilateral change
in holiday pay for employees on workers™ compensation.The Respondent contends that the strike was purely eco-nomic because there was no causal relationship between theVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00492Fmt 0610Sfmt 0610D:\NLRB\324.064APPS10PsN: APPS10
 493BURNS SECURITY SERVICES8The Respondent also relies on Typoservice Corp., 203 NLRB1180 (1973), for the proposition that the unfair labor practice was
too remote in time to be a cause of the strike. In Typoservice theunfair labor practices alleged to be a cause of the strike consisted
of threats and promises to employees, most of which occurred more
than a month before the strike. In this case, by contrast, the unilat-
eral discontinuance of holiday pay for employees on workers™ com-
pensation was a continuing violation. As far as the record shows, the
Respondent not only failed to pay holiday pay for Thanksgiving
1993 but for every holiday thereafter. On these facts, the Respond-
ent™s unfair labor practice was not too remote in time to be a cause
of the strike.9The Respondent relies, inter alia, on Soule Glass & Glazing Co.v. NLRB, 652 F.2d 1055 (1st Cir. 1981), to support its contentionthat the strike was purely economic. In Soule, the First Circuit over-turned the Board™s decision that the strike at issue was an unfair
labor practice strike. That case is distinguishable from the instant
matter because in Soule, as the court pointed out, there was a lackof evidence that the unfair labor practice issues had been discussed
prior to the strike or that they were publicized during the strike.
Here, as noted above, there is considerable evidence that the em-ployees discussed the unilateral change prior to the strike and thatthis unfair labor practice was publicized in union picket signs, flyers,
and press releases.unfair labor practice and the strike. In support of this conten-tion, the Respondent cites the Union™s failure to make a pres-
entation to the membership about the unfair labor practice al-
legations until the strike vote was taken, its failure to raise
unfair labor practice issues at the bargaining table, and its
delay in filing Board charges until April 21, 1994, 20 days
after the strike had ended. With respect to the Union™s failure
to raise the unfair labor practice issues at the bargaining
table, the Union™s attorney credibly testified that he failed toraise these issues because he feared that they would be used
by the Respondent as leverage to demand further bargaining
concessions. Although raising the unfair labor practices at the
bargaining table would constitute additional evidence that the
strike was caused in part by the unfair labor practice found,
I do not find that the Union™s failure to do so, on the facts
in this case, compels an inference that protesting the Re-
spondent™s unfair labor practice was not a cause of the strike.
The fact that the Union did not make a formal presentation
to the employees about the unfair labor practices until the
strike vote was taken does not impress me as a significant
factor weighing against a finding of an unfair labor practice
strike. Thus, for example, the lack of a formal presentation
by the Union does not suggest that the employees were not
discussing these issues among themselves. On the other
hand, the Union™s failure to file the charge alleging an un-
lawful unilateral change until 20 days after the strike was
concluded is a factor that clearly weighs against the finding
of an unfair labor practice strike. However, I find that this
factor does not outweigh the evidence discussed above,
showing that the unfair labor practice was one of the causes
of the strike.8Contrary to the Respondent, I find no evidence to suggestthat the Union™s attorney, Craig Robinson, was cynically at-
tempting to clothe the strike in unfair labor practice trappings
when he explained the employees™ rights to them at the strike
vote meeting. It was his obligation to do so. Moreover, even
assuming that the Union™s attorney could be accused of ex-
ploiting the strategic advantage inherent in an unfair labor
practice strike, as opposed to an economic strike, that does
not constitute evidence of lack of causal connection between
the unfair labor practice and the strike. See North AmericanCoal Corp., 289 NLRB 788, 788 fn.4 (1988).9The Respondent further contends that even if the strikewas caused in part by its unfair labor practice, the strike was
converted to an economic strike on March 23, 1994, when
the employees made a conditional offer to return to work
under the terms of the expired contract, without any insist-
ence on remedying the unfair labor practices. The cases cited
by the Respondent, General Industrial Employees UnionLocal 42 v. NLRB, 951 F.2d 1308 (D.C. Cir. 1991); Studio44, Inc., 284 NLRB 597, 600Œ602 (1987); and Trident Sea-foods Corp., 244 NLRB 566, 569Œ570 (1979), do not supportits position. In all of these cases, the Board found that an
unfair labor practice strike was converted to an economic
strike when the employer substantially remedied the unfair
labor practices that had been one of the causes of the strike,
thereby removing that cause and converting the strike to a
purely economic action. Since the Employer here never rem-
edied the unfair labor practice, the employees were not put
to the test of whether they would continue their strike solely
for economic reasons. All that is shown by the employees™
conditional offer to return to work is that they were prepared
to abandon their strike if their economic demands were met.Such a position merely recognizes that the employees lost
the strike and not that they were abandoning any interest in
the unfair labor practice issues. Obviously, the employees
could still pursue the alleged unfair labor practices by filing
charges with the Board.The Respondent further contends that the strike was un-protected even if one of the causes was the unlawful unilat-
eral change in holiday pay, since this unfair labor practice
was subject to arbitration. Holiday pay for employees on
workers™ compensation was not a contractual benefit but one
established by past practice. There is at least some question,
therefore, whether this dispute was even arbitrable. Assum-
ing, arguendo, however, that the holiday pay issue was sub-
ject to arbitration, the Respondent notified the Union by let-
ter dated December 27, 1993, that it did not consider itself
subject to binding arbitration without a new collective-bar-
gaining agreement. Thus, the Respondent™s reliance on the
Board™s decision in Goya Foods, 238 NLRB 1465 (1978), ismisplaced. In Goya, the discharge issue was indisputablysubject to arbitration and the employer in that case, unlike
the Respondent here, had not disavowed its obligation to
process the grievance through binding arbitration.I find that the strike that commenced on March 9, 1994,was an unfair labor practice strike and that the Respondent™s
failure immediately to reinstate employees on their uncondi-
tional offer to return to work on April 1, 1994, violated Sec-
tion 8(a)(3) and (1) of the Act.CONCLUSIONSOF
LAW1. The Respondent, Burns International Security Service, isan employer engaged in commerce within the meaning of
Section 2(2), (6), and (7) of the Act.2. The Respondent violated Section 8(a)(5) and (1) of theAct by unilaterally discontinuing holiday pay for employees
on workers™ compensation leave, without notice to the Union
and an opportunity to bargain.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00493Fmt 0610Sfmt 0610D:\NLRB\324.064APPS10PsN: APPS10
 494DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
10If no exceptions are filed as provided by Sec. 102.46 of theBoard™s Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.11If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of the
National Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™3. The strike which began on March 9, 1994, was causedin part by the unfair labor practice set forth above and was
therefore an unfair labor practice strike.4. The Respondent violated Section 8(a)(3) and (1) of theAct by, on or about April 1, 1994, failing and refusing im-
mediately to reinstate employees to their former positions of
employment on their unconditional offer to return to work on
April 1, 1994.5. The above violations constitute unfair labor practiceswithin the meaning of Section 2(6) and (7) of the Act.6. The Respondent has not otherwise violated the Act.REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I recommend that the Respondent be
ordered to cease and desist and to take certain affirmative ac-
tion designed to effectuate the policies of the Act.The Respondent, having unlawfully eliminated holiday payfor employees on workers™ compensation leave without prior
notice to the Union and without affording the Union an op-
portunity to bargain with respect to this change, must makewhole for loss of pay employees who failed to receive holi-
day pay because they were receiving workers™ compensation
benefits, commencing with the Thanksgiving holiday in No-
vember 1993 to the present time. Backpay shall be deter-
mined at the compliance stage. Any backpay found to be due
shall be computed in accordance with the formula set forth
in Ogle Protection Service, 183 NLRB 682 (1970), and shallinclude interest in the manner prescribed in New Horizonsfor the Retarded, 283 NLRB 1173 (1987).The Respondent having failed immediately to reinstatestrikers when they made an unconditional offer to return to
work on April 1, 1994, must offer immediate reinstatement
to any employees who have not yet been returned to work
to their former positions or, if such positions no longer exist,
to substantially equivalent positions, without impairment of
their seniority and other rights and privileges, dismissing if
necessary, any persons hired as replacements. The Respond-
ent shall make the strikers whole for any loss of earnings
they may have suffered by reason of the Respondent™s re-
fusal to reinstate them, by paying to each of them a sum of
money equal to that which they normally would have earned
during the period from 5 days after the date on which they
applied for reinstatement to the day of the Respondent™s offer
of reinstatement. Backpay shall be computed on the basis of
calendar quarters, in accordance with the method prescribed
in F.W. Woolworth Co
., 90 NLRB 289 (1950), plus interestas computed in New Horizons for the Retarded, supra.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended10ORDERThe Respondent, Burns International Security Services,Rowe, Massachusetts, its officers, agents, successors, and as-
signs, shall1. Cease and desist from(a) Making changes in the employees™ wages, hours, orworking conditions without affording the Union notice and
an opportunity to bargain and otherwise failing to bargain in
good faith.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of their Section
7 rights.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Make whole all employees who were denied holidaypay by reason of the Respondent™s unlawful unilateral dis-
continuance of holiday pay to employees on workers™ com-
pensation leave, commencing with the Thanksgiving holiday
in November 1993.(b) Within 14 days from the date of the Board™s Order,offer full reinstatement to all employees who have not yet
been returned to their former jobs or, if these jobs no longer
exit, to substantially equivalent positions, without prejudice
to their seniority or any other rights or privileges previously
enjoyed, dismissing if necessary, any persons hired as re-
placements.(c) Make whole all former strikers for any loss of earningsand other benefits suffered as a result of the failure to imme-
diately reinstate them upon their unconditional offer to return
to work on April 1, 1994, in the manner set forth in the rem-
edy section of the decision.(d) Preserve and, within 14 days of a request, make avail-able to the Board or its agents for examination and copying,
all payroll records, social security payment records, time-
cards, personnel records and reports, and all other records
necessary to analyze the amount of backpay due under the
terms of this Order.(e) Within 14 days after service by the Region, post at itsfacility in Rowe, Massachusetts, copies of the attached notice
marked ‚‚Appendix.™™11Copies of the notice, on forms pro-vided by the Regional Director for Region 1, after being
signed by the Respondent™s authorized representative, shall
be posted by the Respondent and maintained for 60 consecu-
tive days in conspicuous places including all places where
notices to employees are customarily posted. Reasonable
steps shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other mate-
rial. In the event that, during the pendency of these proceed-
ings, the Respondent has gone out of business or closed the
facility involved in these proceedings, the Respondent shall
duplicate and mail, at its own expense, a copy of the noticeto all current employees and former employees employed by
the Respondent at any time since April 21, 1994.(f) Within 21 days after service by the Region, file withthe Regional Director a sworn certification of a responsible
official on a form provided by the Region attesting to the
steps that the Respondent has taken to comply.ITISFURTHERORDERED
that the complaint in Case 1ŒCAŒ31780 be dismissed insofar as it alleges a violation of the
Act not specifically found.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00494Fmt 0610Sfmt 0610D:\NLRB\324.064APPS10PsN: APPS10
 495BURNS SECURITY SERVICESAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered usto post and abide by this notice.WEWILLNOT
fail or refuse to give the Union notice andan opportunity to bargain over any proposed changes in
wages, hours, or terms or conditions of employment or other-
wise fail to bargain in good faith with the Union.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guaran-
teed you by Section 7 of the Act.WEWILL
make whole all employees who were denied hol-iday pay by reason of our unlawful unilateral discontinuance
of holiday pay to employees on workers™ compensation
leave, commencing with the Thanksgiving holiday in No-
vember 1993.WEWILL
offer immediate and full reinstatement to allstrikers who made an unconditional offer to return to work
on April 1, 1994, and have not yet been returned to their
former jobs, or if those jobs no longer exits, to substantially
equivalent positions, without prejudice to their seniority or
any other rights or privileges previously enjoyed by them.WEWILL
make all former strikers whole for any loss ofearnings resulting from our failure to reinstate them on April
1, 1994, less any net interim earnings, plus interest.BURNSINTERNATIONALSECURITYSERVICESVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00495Fmt 0610Sfmt 0610D:\NLRB\324.064APPS10PsN: APPS10
